 
Exhibit 10.1
 
FAR EAST WIND POWER CORP.


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), is made and entered into as of
August 11, 2010 (the “Effective Date”), by and between Far East Wind Power
Corp., a Nevada corporation located at 11811 N. Tatum Blvd., Suite 3031,
Phoenix, Arizona 85028 (the “Company”), and Fred Loh (the “Consultant”).  The
Company desires to retain Consultant as an independent contractor to perform
such services, on terms set forth more fully below.  In consideration of the
mutual promises contained herein, the parties agree as follows:


1.           SERVICES AND COMPENSATION


(a)           Services.  Consultant shall serve as the Company’s Senior Vice
President of Finance and shall perform such customary duties and
responsibilities implied by the position of Senior Vice President of Finance of
a Chinese-based business listed as a public company in the United State of
America including, without limitation, such duties and responsibilities to be
established by the Chief Financial Officer and President of the Company (the
“Services”).  In such capacities Consultant shall report directly to the Chief
Financial Officer of the Company, or, in the absence of a Chief Financial
Officer, the Chief Executive Officer of the Company.  Consultant’s position,
duties, and responsibilities can be modified as reasonably required to suit the
specific requirements and needs of the Company.  Consultant shall perform the
Services for the Company in a professional and diligent fashion.


(b)           Compensation.  The Company shall pay to Consultant a fee of
$10,000 per month (the “Monthly Fee”) commencing as of April 1, 2010 as follows:
(i) commencing August 1, 2010, a portion of the Monthly Fee equal to $5,000 per
month shall be paid by the Company to Consultant in immediately available funds
on the 5th day of each month, and (ii) the remaining Monthly Fees owed or owing
shall accrue each month and shall be paid to Consultant at such time as the
Company completes a capital raise in any form subsequent to the Effective Date
whereby the Company receives gross proceeds in excess of $250,000 (the
“Financing”).  No interest will apply to any portion of the accrued Monthly
Fees.  For any month following the completion of the Financing the Company shall
pay Consultant the Monthly Fee on the first day of each month.


(c)           Stock Awards.


(i)           Stock Award. Subject to approval by the Board of Directors of the
Company (the “Board”), the Company will grant to Consultant 350,000 shares of
the Company’s common stock (the “Stock Award”), of which 50,000 shares shall be
fully-vested upon the grant and the remaining 300,000 shares shall be subject to
vesting at the rate of one thirty-sixth (1/36) of such shares per month
commencing on August 1, 2010, subject to Consultant continuing to be a service
provider to the Company pursuant to this Agreement on such dates. The vesting
schedule of the Stock Award shall be subject to acceleration as described in
Section 8(b) of this Agreement.

 
1

--------------------------------------------------------------------------------

 


(d)          Bonuses. Consultant will be eligible to receive on an annual basis,
a bonus in the form of a grant of Company’s capital stock or cash, or a
combination thereof, as determined by the Board based on Consultant’s
performance and subject to such terms and conditions as approved by the Board.


(e)          Expenses. The Company will pay or reimburse Consultant for all
necessary out-of-pocket transportation, hotel, and other expenses reasonably
incurred by Consultant in the conduct of the business of the Company upon
submission of such itemized vouchers, receipts or other documentation with
respect to any such expenses as shall be reasonably requested by the Company,
and, in any event, in accordance with the guidelines of the Company, if any,
published from time to time. In the event Consultant incurs or plans to incur
expenses in excess of $2,000 individually or in the aggregate in any calendar
month, Consultant shall obtain the prior written approval from the Company.


2.           PROPRIETARY INFORMATION; CONFIDENTIALITY


(a)           “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research and development, product plans, products, services,
customers, customer lists, suppliers, manufacturers, government contacts,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, in addition to financial, accounting, statistical, marketing and
personnel information of the Company and/or its customers or other third-parties
or other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of parts or
equipment.


(b)          Consultant while performing the Services, will be exposed to and
handling the Company’s Confidential Information.  Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party.  Consultant agrees that the restrictions in this
Section 2 shall also apply to Confidential Information conceived, originated,
discovered or developed by Consultant during the term of this Agreement.  It is
understood that said Confidential Information shall remain the sole property of
the Company. Consultant further agrees to take all reasonable precautions to
prevent any unauthorized disclosure of such Confidential Information including,
but not limited to, having each employee of Consultant, if any, with access to
any Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor identical to Sections 2 and 3 of this
Agreement. Confidential Information does not include information which (i) is
known to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no wrongful act of Consultant, or (iii) has
been rightfully received by Consultant from a third party who is authorized to
make such disclosure. Without the Company’s prior written approval, Consultant
will not directly or indirectly disclose to anyone the contents of this
Agreement.

 
2

--------------------------------------------------------------------------------

 


(c)           Consultant agrees that Consultant will not, during the term of
this Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant, if any, and that Consultant will not bring onto the premises of
the Company any unpublished document or proprietary information belonging to
such employer, person or entity unless consented to in writing by such employer,
person or entity. Consultant will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorneys fees and costs of suit, arising out of or in connection
with any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.


(d)          Consultant recognizes that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.


(e)           Return of Property.  Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all
devices, records, data, disks, computer files, notes, reports, proposals, lists,
correspondence, materials, equipment, other documents or property, reproductions
of any aforementioned items developed by Consultant pursuant in the performance
of the Services to the Company, or Confidential Information that Consultant may
have in Consultant’s possession or control.


(f)           Consultant Information.  Consultant represents and warrants to the
Company that information provided by Consultant in connection with this
Agreement and any supplemental information provided to the Company is complete,
true and materially correct in all respects.   Consultant has not omitted any
information that is or may reasonably be considered necessary or useful to
evaluate the information provided by Consultant to the Company.  Consultant
shall immediately notify the Company in writing of any change in the accuracy or
completeness of all such information.


(g)           Other Agreements.  Consultant represents that the performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to the execution of this Agreement. Consultant has not and shall
not: (i) disclose or use in the course of the Services to the Company, any
proprietary or trade-secret information belonging to another; or (ii) enter into
any oral or written agreement in conflict with this Agreement.

 
3

--------------------------------------------------------------------------------

 


3.           OWNERSHIP


(a)           Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, made or discovered by Consultant, solely or in collaboration
with others, during the period of this Agreement which relate in any manner to
the business of the Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Inventions”), are the sole
property of the Company. In addition, any Inventions which are related in any
manner to the business of the Company constitute copyrightable subject matter
shall be considered "works made for hire" as that term is defined in the United
States Copyright Act. Consultant further agrees to assign (or cause to be
assigned) and does hereby assign fully to the Company all Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating to the business of the Company. Attached as Exhibit A hereto is a list
describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by Consultant prior to the date
of this Agreement, which belong to Consultant, and which are not assigned to the
Company (“Prior Inventions”). Consultant represents and warrants that no patent
applications relating to Inventions or Prior Inventions are pending under his
name and no Inventions or designs provided to the Company have been used by
prior customers of Consultant or patented by such customers.


(b)           Consultant agrees to assist Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.


(c)           Consultant agrees that if in the course of performing the
Services, Consultant incorporates into any Invention relating to the business of
the Company developed hereunder any invention, improvement, development,
concept, discovery or other proprietary information owned by Consultant or in
which Consultant has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, perpetual, irrevocable, worldwide license to make,
have made, modify, use and sell such item as part of or in connection with such
Invention.

 
4

--------------------------------------------------------------------------------

 

(d)           Consultant agrees that if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.


4.           UNFAIR COMPETITION; NON-SOLICITATION


(a)           Unfair Competition.  During the term of this Agreement, Consultant
has a duty of loyalty and a fiduciary responsibility to the Company. Consultant
shall not, directly or indirectly, whether as a partner, employee, creditor,
stockholder, or otherwise, promote, participate, or engage in any activity or
other business which is directly competitive to the current operations of the
Company or the currently contemplated future operations of the Company.   The
obligation of Consultant not to compete with the Company shall not prohibit
Consultant from owning or purchasing not more than a five percent (5%)
beneficial interest in any securities that are regularly traded on a recognized
stock exchange or on the over-the-counter market subject to relevant federal and
state securities laws.  To the fullest extent permitted by law, upon the
termination of this Agreement for any reason, Consultant shall not use any of
the Confidential Information to directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or any other individual or representative capacity, engage or
participate in any business, wherever located, that is in direct competition
with the business of the Company. Should any portion of this Section be deemed
unenforceable because of the scope, duration or geographical area encompassed by
the undertakings of the Consultant hereunder, and only in such event, then the
Consultant and the Company consent and agree to such limitation on scope,
duration or geographical area as may be finally adjudicated as enforceable by a
court of competent jurisdiction after the exhaustion of all appeals.


(b)           Non-Solicitation of Customers.  While providing Services to the
Company, Consultant shall not divert or attempt to divert (by solicitation or
other means), whether directly or indirectly, the Company’s customers for the
purpose of inducing or encouraging them to sever their relationship with the
Company or to solicit them in connection with any product or service competing
with those products and services offered and sold by the Company.  Also, to the
fullest extent permissible under applicable law, following termination of this
Agreement for any reason, Consultant agrees not use any of the Confidential
Information to directly or indirectly divert or attempt to divert (by
solicitation or other means) the Company’s customers for the purpose of inducing
or encouraging them to sever their relationship with the Company or to solicit
them in connection with any product or service competing with those products and
services offered and sold by the Company.


(c)           Non-Solicitation of Employees.  To the fullest extent permissible
under applicable law, Consultant agrees that both during the period of this
Agreement and for a period of two (2) years following termination of this
Agreement, Consultant shall not take any action to induce employees or
independent contractors of the Company to sever their relationship with the
Company and accept an employment or an independent contractor relationship with
any other business.   However, this obligation will not affect any
responsibility Consultant may have as an employee of the Company with respect to
the bona fide hiring and firing of Company personnel.

 
5

--------------------------------------------------------------------------------

 


(d)          Non-Disparagement.  Upon termination of this Agreement, Consultant
agrees to not make any disparaging remarks about the Company, or any officers,
directors, employees, executive or independent contractors of or to any of the
foregoing.


5.           TRADE SECRETS.  Consultant shall not disclose to any others, or
take or use for Consultant’s own purposes or purposes of any others, during the
term of this Agreement or at any time thereafter, any of the Company’s trade
secrets, including without limitation, Confidential Information, customer lists,
wind farm operators, government contacts, applications, software or intellectual
property of the Company.  Consultant agrees that these restrictions shall also
apply to (i) trade secrets belonging to third parties in Company’s possession
and (ii) trade secrets conceived, originated, discovered or developed by
Consultant during the term of this Agreement relating to the affairs of the
Company.


6.           REPORTS.  Consultant agrees that Consultant will from time to time
during the term of this Agreement or any extension thereof keep the Company
advised as to Consultant’s progress in performing the Services hereunder and
that Consultant will, as requested by the Company, prepare written reports with
respect thereto. It is understood that the time required in the preparation of
such written reports shall be considered time devoted to the performance of
Consultant’s Services.


7.           CONFLICTING OBLIGATIONS.  Consultant certifies that Consultant has
no outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from complying
with the provisions hereof, and further certifies that Consultant will not enter
into any such conflicting agreement during the term of this Agreement.


8.           TERM AND TERMINATION


(a)           The term of this Agreement shall commence on the Effective Date
and shall continue until terminated by either party, with or without written
notice to the other party, and for any reason whatsoever, subject to the
provisions of Section 8(b) below.


(b)           Upon termination of this Agreement all rights and duties of the
parties toward each other shall cease except:


(i)           the Company shall be obliged to pay, within thirty (30) days of
the effective date of termination, all undisputed amounts owing to Consultant
for Services completed and accepted by the Company prior to the termination date
and related expenses, if any, in accordance with the provisions of Section 1.


(ii)          Consultant shall continue to receive the Monthly Fees for a period
of three (3) months based on the Monthly Fee paid to Consultant for the last
month prior to termination.

 
6

--------------------------------------------------------------------------------

 


(iii)         a number of shares equal to twenty-five percent (25%) of the then
unvested shares subject to the Stock Award shall become vested and any
repurchase right on behalf of the Company shall lapse as to such shares.


(iv)        Consultant’s entitlement to receive the payments and benefits
described in Sections 8(b)(i), 8(b)(ii) and 8(b)(iii) above is conditioned upon
and subject to Consultant’s execution of a full general release, releasing all
claims, known or unknown, that Consultant may have against the Company arising
out of or any way related to the relationship between the Company and Consultant
or termination of Consultant.


(v)         Sections 2, 3, 4, 5, 8 and 12 shall survive termination of this
Agreement.


9.           ASSIGNMENT.  Neither this Agreement nor any right hereunder or
interest herein may be assigned, delegated or transferred by Consultant without
the express written consent of the Company.


10.         INDEPENDENT CONTRACTOR.  Nothing in this Agreement shall in any way
be construed to constitute Consultant as an agent, employee or representative of
the Company, but Consultant shall perform the Services hereunder as an
independent contractor. Consultant agrees to furnish (or reimburse the Company
for) all tools and materials necessary to accomplish this Agreement, and shall
incur all expenses associated with performance, except as provided herein.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement, and
Consultant agrees to and acknowledges the obligation to pay all self-employment
and other taxes thereon. Consultant further agrees to indemnify the Company and
hold it harmless to the extent of any obligation imposed on Company to pay in
withholding taxes or similar items.


11.         EQUITABLE RELIEF.  Consultant agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Sections 2, 3, 4, and 5 herein. Accordingly, Consultant
agrees that if Consultant breaches Sections 2, 3, 4, or 5, the Company will have
available, in addition to any other right or remedy available, the right to
obtain from any court of competent jurisdiction an injunction restraining such
breach or threatened breach and specific performance of any such provision.
Consultant further agrees that no bond or other security shall be required in
obtaining such equitable relief and Consultant hereby consents to the issuances
of such injunction and to the ordering of such specific performance.


12.         GOVERNING LAW; JURISDICTION; ARBITRATION.  This Agreement shall be
governed and construed and enforced in accordance with the internal, substantive
laws of the State of New York, without giving effect to the conflict of law
rules thereof; provided, however, that the interpretation and enforcement of the
arbitration provision set forth in this Section shall be governed by the Federal
Arbitration Act.  Any dispute or controversy between the Company and Consultant,
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by binding arbitration in New York City, New York
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules then in effect by a single arbitrator. Both the
Company and Consultant shall be precluded from bringing or raising in court or
another forum any dispute that was or could have been submitted to binding
arbitration.  This arbitration requirement does not apply to claims for any
provisional or injunctive relief remedies as set forth in any New York statute
or law.  The parties irrevocably agree to submit to the jurisdiction of the
federal and state courts within the County of New York, New York for any
injunctive relief and in connection with any suit arising out of the
confirmation or enforcement of any award rendered by the arbitrator, and waive
any defense based on forum non convenience or improper venue with respect
thereto.

 
7

--------------------------------------------------------------------------------

 


No remedy conferred in this Agreement upon Consultant or the Company is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
now or hereafter existing at law or in equity or by statute or otherwise.
 
THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF CONSULTANT’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
CONSULTANT’S RELATIONSHIP WITH THE COMPANY.


13.         TAX ADVICE.  Consultant acknowledges that Consultant has not relied
and will not rely upon the Company or the Company’s counsel with respect to any
tax consequences related to the terms and conditions of this
Agreement.  Consultant assumes full responsibility for all such consequences and
for the preparation and filing of all tax returns and elections which may or
must be filed in connection with this Agreement.


14.         REPRESENTATION.  The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it: (a) has directly participated in the
negotiation and preparation of this Agreement; (b) has read the Agreement and
has had the opportunity to discuss it with counsel of its own choosing; (c) it
is fully aware of the contents and legal affect of this Agreement; (d) has
authority to enter into and sign the Agreement; and (e) enters into and signs
the same by its own free will.


15.         ENTIRE AGREEMENT AND AMENDMENTS.  This Agreement is the entire
agreement of the parties and supersedes any prior or contemporaneous agreements
whether oral or written between them with respect to the subject matter hereof.
This Agreement may be changed only if agreed to in writing by both parties.


16.         COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.


17.         SEVERABILITY.  If any provision of this Agreement is held to be
unenforceable for any reason, such provision shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the
maximum extent possible.  In any event, all other provisions of this Agreement
shall be deemed valid and enforceable to the full extent possible.


18.         WAIVER. The waiver of any term or condition contained in this
Agreement by any party to this Agreement shall not be construed as a waiver of a
subsequent breach or failure of the same term or condition or a waiver of any
other term or condition contained in this Agreement.

 
8

--------------------------------------------------------------------------------

 

IN WITNESSETH WHEREOF, the undersigned have executed this Agreement as of the
date first above written.



 
COMPANY:
     
FAR EAST WIND POWER CORP.
     
By:
     
James Crane, Chief Financial Officer
     
CONSULTANT:
     
By:
     
Fred Loh


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Title
 
Date
 
Identifying Number or Brief Description
                     
  
 
  
 



__    No inventions or improvements


__    Additional Sheets Attached


EXHIBIT A

 

--------------------------------------------------------------------------------

 